Judgment unanimously affirmed. Memorandum: The testimony of two prosecution witnesses, although inconsistent in some respects, was not incredible as a matter of law (see, People v Everett, 234 AD2d 915). The credibility of the witnesses and the weight to be accorded their testimony were matters for jury resolution (see, People v Gruttola, 43 NY2d 116, 122), and there is no basis in this record to disturb the jury’s verdict (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Assault, 1st Degree.) Present—Denman, P. J., Green, Doerr, Balio and Boehm, JJ.